DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 26-50, is/are filed on 10/23/2019 are currently pending. Claim(s) 41-50 is/are withdrawn, 26-40 is/are rejected.
Election/Restriction
Applicant's election with traverse of Group I, claims 26-40 in the reply filed on 09/14/2022 is acknowledged. The traversal is on the ground(s) that group of inventions are linked to shared technical feature thereby there would not be a search burden. This is not found persuasive because the restriction is based on lack of unity, which means the separate groups require separate and different examination, and that the lack of unity would create divergence of claimed subject during prosecution, furthering the degree of burden on examination. The remaining arguments consider subject matter not considered in the restriction; such subject matter would be part of the examination on merits. This restriction is made final. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a connecting mechanism in claim(s) 26
a pumping means in claim(s) 30
Because this/these claim limitation of pumping means of claim 30 is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The corresponding structures for the “connecting mechanism” in claim 26 and the “is not disclosed in Applicant’s specification. Rather applicant uses the term ‘connecting means.’ The appropriate rejections under 35 USC § 112 have been made in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 26 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitations “connecting mechanism” in line claim 26 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. No corresponding structure at all is recited in the specification which performs the functions of the input means and determining means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It appears applicant does have support for the term “connecting means” from their specification if that is what they intended to use. 
Claim(s) 26 recites the limitation “the electrodes.” There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyoung (WO 2006014080 A1) in view of Cisar (US 6555055 B1).

    PNG
    media_image1.png
    405
    708
    media_image1.png
    Greyscale

Regarding claim 26, Hyoung (see Fig. 1-7) discloses a disinfection device suitable for disinfection of water in a water line (37) (see para. [0013], [0058] and Fig. 1), wherein the device is adapted to receive water from the water line and for the disinfected water to exit the device (via discharge pipe 12), comprising a) an electrochemical chamber (10) for electrolysis of water entering the chamber from the water line (37) (see para. [0059], [0060], via electrodes 83 of silver ion supply 80), b) an electrode connector configured for applying current to the electrodes, when current is applied to the electrode connectors (see para. [0059], DC power source part to supply power to the silver electrode pair 8), c) an optional water softener (7, reverse osmotic filter) adapted to receive the water from the water line before entering the electrochemical chamber (see Fig. 1), e) a polarity reversing unit configured for reversing the polarity of the electrode connectors when current is applied to the electrode connectors (see para. [0059]), g) a connecting means (12, 18, 32, 34, 36, 38) for transporting the water in the water line (12) to the bypass and water softener (34), for transporting the water in the water line (18, 36, 38) from the bypass and water softener to the electrochemical chamber, for transporting the water in the water line (32) from the electrochemical chamber to the sterile filter unit, and h) a control unit (40) adapted to communicate with one or more selected from the group consisting of the electrochemical chamber (16), and the polarity reversing unit (28). Note: the feature d) is solely an optional feature. However, bypass lines are extremely well-known for multiples purposes. The reference differs in teaching the sterile filter unit adapted to receive the water from the electrochemical chamber (10), and for the filtered water to exit the sterile filter unit as disinfected water (intended purpose). After the final filtration chamber (electrochemical chamber 10) the reference teaches the water is then delivered to patient (see para. [0061])
However, Cisar these features have already been employed for the same purpose and similar apparatus in the in a disinfection device (see, final filtration, Fig. 1 and col. 7, lines 1-4 and col. 5, lines 45-48). In other words, Cisar envisages another filtration process after before the water is delivered to the patient. It would have been obvious to one of ordinary skill to have incorporated the teachings of Cisar in Hyoung for providing an additional filtration process and improving the purity of water before it is delivered to the patient. 
Regarding claim 27, Hyoung teaches wherein the filtered and disinfected water enters the water line from the exit (see Fig. 1, water discharge pipe 12).
Regarding claim 28, Hyoung teaches wherein the filtered disinfectant enters the water line from the exit (intended use - water may act as disinfectant).
Regarding claim 29, Hyoung teaches comprising: a user interface wherein the control unit is adapted to communicate with the user interface (see para. [0045], input operation panel 63;).
Regarding claim 30, Hyoung teaches comprising: a pumping means adapted to move the water from the bypass and water softener to the electrode chamber and further to the sterile filter unit and exit the filter unit (see Fig. 1, pump 3A delivers water to the electrode chamber (bypass is an optional feature)).
Regarding claim 31, Hyoung teaches wherein the pumping means is a pump which is located in the water line between the bypass and the electrode chamber (see Fig. 2, pump is located upstream of the electrode chamber (bypass is an optional feature).
Regarding claim 32, Hyoung teaches comprising: using a flow signal unit for measuring a volume velocity of the water entering the electrochemical device, and capable of providing volume velocity data to the control unit is well-known to monitor fluid conditions and prevent unwanted pressure issues (see at least WO 2015059651 A1). 
Regarding claim 33, Hyoung teaches comprising: a current measurement device for monitoring charge or current anywhere in the disinfection device, wherein the current measurement device is in communication with the control unit is well-known to ensure accurate and effective current is outputted for disinfection and to prevent the electrodes from shorting (see at least US 20030044310 A1).
Regarding claim 34, the bypass is a mechanical bypass is considered optional. Additionally it is well-known to have bypasses the filter in case the filters are dysfunctional (see at least KR 20080017874 A).
Regarding claim 35, the water softener having bypass is considered optional. Additionally, it is well-known to have bypasses attached to the filter in case the filters are dysfunctional and need to bypassed (see at least KR 20080017874 A).
Regarding claim 36, It well-known that ion exchange units are equivalent to using RO filters in the dental technologies. (See at least WO 2014021921 A2). It would have been obvious to substitute one for another to achieve a predictable result. 
Regarding claim 37, the ion exchange unit would be disposable, such as a cartridge type that can be exchanged after use. Note: being disposable is not given any weight, as essentially every ion exchange unit comes in cartridge (housing) and is capable of being disposed. 
Regarding claim 38, Hyoung teaches wherein the water line is a DUWL (see Fig. 1, 3, dental unit chair 101).
Regarding claims 39-40, the use calcium and chlorine monitoring units are well-known in filtration and disinfection apparatuses to detect and prevent unwanted calcium deposits from incoming water and high levels of chlorine which is harmful for the patient. 

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777